Citation Nr: 0426674	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  01-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri

THE ISSUES

1.  Whether an August 1991 RO rating decision, which assigned 
an effective date of February 1, 1991, for the grant of 
service connection for post-traumatic stress disorder (PTSD), 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to September 1943.  The appellant is the veteran's surviving 
spouse.

The claim for entitlement to DIC under 38 U.S.C.A. § 1318 
comes to the Board of Veterans' Appeals (Board) from an 
October 2000 rating decision.  The appellant filed a notice 
of disagreement in November 2000, the RO issued a statement 
of the case in December 2000, and the appellant perfected her 
appeal in December 2000.

In an August 2003 informal hearing presentation, the 
appellant's representative argued, in pertinent part, that 
the RO had committed CUE in an August 1991 rating decision.  
In September 2003, the Board remanded this case to the RO so 
that it could consider the claim for CUE as well as 
reconsider the underlying claim for DIC.  The RO did this in 
a December 2003 supplemental statement of the case, and now 
both claims have returned to the Board for adjudication.


FINDINGS OF FACT

1.  In May 1971, the veteran filed a claim for service 
connection for a psychiatric condition which he asserted 
arose following his experiences during World War II on a ship 
that had been torpedoed.  

2.  By a July 1971 rating decision, the RO denied service 
connection for anxiety with depression.  

3.  The RO did not properly notify the veteran of its July 
1971 denial or of his appellate rights.  

4.  In an August 1971 written statement, the veteran noted 
that he had not received notice about the denial of service 
connection for a psychiatric condition, and he indicated that 
he was still seeking service connection for this condition.

5.  By an August 1991 rating decision, the RO, in pertinent 
part, granted service connection for PTSD (based on the 
veteran's World War II experiences) effective from February 
1991.  

6.  In a March 1993 rating action, the evaluation for PTSD 
was increased to 100 percent, effective from February 1991, 
where it remained until the veteran's death in April 2000. 

7.  The August 1991 rating decision assigning an effective 
date of February 1, 1991, for the grant of service connection 
for PTSD failed to consider that the veteran's claim for a 
psychiatric condition (based on his World War II experiences) 
had remained pending since 1971

8.  In 1980, PTSD was added to the nosologic classification 
scheme of the Diagnostic and Statistical Manual of Mental 
Disorders by the American Psychiatric Association.  

9.  The veteran had been exhibiting PTSD symptoms since 1983, 
which symptoms rendered him unemployable.  

10.  The failure to establish an effective date for service 
connection for PTSD prior to February 1991 was CUE.  

11.  At the time of his death, the veteran was service 
connected for PTSD rated as 100 percent disabling since 
February 1, 1991; however, in light of the CUE in the August 
1991 rating decision, the veteran was actually entitled to 
receive compensation for totally disabling PTSD for a 
continuous period of over 10 years immediately preceding his 
death.


CONCLUSIONS OF LAW

1. The RO committed CUE in its August 1991 decision by 
assigning an effective date of February 1, 1991, for the 
grant of service connection for PTSD.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105 (2003).

2.  The appellant has met the requirements for eligibility to 
DIC benefits.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a decision by the RO is subject to 
revision or reversal on the grounds of CUE.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105.  A valid claim for CUE in a final 
RO rating decision requires that the claimant articulate with 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993); review en banc 
denied, 6 Vet. App. 162 (1994).

A mere broad allegation of a failure to follow the 
regulations, or the failure to give due process, or any other 
general unspecific error is insufficient to allege a CUE 
claim.  Mindenhall v. Brown, 7 Vet. App. 271, 275, citing 
Fugo v. Brown, 6 Vet. App. at 44 (1993).  Additionally, a 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated. Id.

There is a judicially-created, three-prong test to determine 
whether CUE exists in a prior determination: (1) "[e]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied" 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), (2) the error must be 
"undebatable" and the sort of error "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made," and (3) a finding of CUE must be based on 
the record and the law that existed at the time of the prior 
decision.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

Some factual background is necessary to fully understand the 
appellant's CUE claim.  

In January 1962, the veteran filed a claim for service 
connection for, in pertinent part, a nervous condition (which 
he asserted first began on "March 16, 1943").  
  
Service medical records reflect that the veteran's nervous 
system was normal at a September 1942 enlistment examination.  
In July 1943, he reported that in January 1942, he had fallen 
off a tractor and hit his head in the occipital region.  He 
was unconscious for an hour.  When he regained consciousness, 
he had "blind spells," was dizzy, and felt very confused 
for about two weeks afterwards.  Since then, he had continued 
to have headaches, dizzy spells, blind staggers, poor sleep, 
nausea, and restlessness.  In the week prior to this visit in 
July 1943, his symptoms had apparently worsened and he was 
becoming forgetful and nervous.  Following an examination, 
the initial impression was definite cranial injury, followed 
by typical symptoms of the post-traumatic state, indicating 
probable post-traumatic personality disorder.  The veteran 
was transferred to a US Naval Hospital for further study and 
disposition.  

Upon his admission to the US Naval Hospital, the veteran 
recounted his earlier accident while riding on the tractor.  
It was also noted that the veteran had been aboard a vessel 
that was torpedoed in March 1943.  He was observed in the 
hospital through mid-August 1943, during which he appeared 
well oriented with no evidence of confusion.  His thought 
content was composed of hypochondria and there was no 
evidence of hallucinations, gross disorder of intellect, or 
memory problems.  He was tense, anxious, and hypochondriacal.  
The diagnosis was changed to psychoneurosis, anxiety, 
neurosis.  

In August 1943, a Medical Board concluded that the veteran's 
slight emotional instability associated with persistent 
anxiety and hypochondria had existed prior entrance and was 
not aggravated by service.  He was deemed unfit for service, 
and was discharged in September 1943 in accordance with the 
Medical Board's recommendation.

By an April 1962 rating decision, the RO denied service 
connection for anxiety reaction, also diagnosed as 
posttraumatic personality disorder.  The RO noted that the 
anxiety neurosis which embraced the diagnosis of 
posttraumatic personality disorder had been determined to 
have begun prior to service and that there was no evidence of 
permanent aggravation in service.  The veteran did not appeal 
this rating decision.

In May 1971, he again sought service connection for a 
psychiatric disability.  This time, he asserted that he had 
had service on the USS Eustis (a merchant marine ship), 
which, while part of a 167 ship convoy in the Atlantic Ocean, 
was torpedoed along with approximately 140 other ships.  The 
veteran stated that he was picked out of North Atlantic 
waters by the British destroyer HMS Volunteer on March 16, 
1943, and treated onboard until March 20, 1943.  This was 
followed by further hospitalizations in England and the 
United States. 

At a June 1971 VA examination, the veteran recounted how his 
ship was torpedoed and sunk during active duty.  Following an 
examination, he was diagnosed as having chronic 
psychoneurotic anxiety reaction with underlying depression 
and somatization.  

By a July 1971 rating decision, the RO denied - on the merits 
- service connection for anxiety with depression.  By the 
same rating decision, the RO also denied service connection 
for conditions of his back, head, and mouth.  

In a letter to the veteran dated on July 14, 1971, the RO 
advised the veteran of the denials of service connection for 
the conditions of the back, head, and mouth, but did not 
mention the denial of service connection for anxiety with 
depression.  

In an August 1971 written statement, the veteran noted that 
the RO's letter of July 14, 1971, did not mention the denial 
of service connection for a psychiatric disability, and 
indicated that he was still seeking service connection for 
this condition.

In a letter dated August 12, 1971, the RO advised the veteran 
that the letter of July 14, 1971, had not referenced his 
anxiety condition because service connection had been 
previously denied for this condition in 1962.  The veteran 
was advised that new and material evidence had to be 
submitted to "reopen" this claim.  He was not provided 
notice of his appellate rights.    

In 1980, the American Psychiatric Association (APA) added 
PTSD to the third edition of its Diagnostic and Statistical 
Manual of Mental Disorders nosologic classification scheme.

In April 1991, the veteran filed a written statement 
indicating that he was seeking service connection for, in 
pertinent part, PTSD (based on his experiences on the USS 
Eustis).  With his claim, the veteran submitted a letter from 
a private physician named Jan W. Kakolewski, M.D.  In the 
letter, Dr. Kakolewski (in part) discussed having known the 
veteran since June 1983, and stated that the veteran 
frequently appeared depressed.    

Following a June 1991 VA examination, the veteran was 
diagnosed as having PTSD.  

By an August 1991 rating decision, the RO, in pertinent part, 
granted service connection for PTSD and assigned a 30 percent 
rating, effective from February 1, 1991 (the date of a VA 
outpatient treatment report).  

At a March 1992 local hearing, the veteran testified (in 
pertinent part) that he had stopped working in 1983 due to 
his nervous condition.  

By a March 1993 rating decision, the RO increased the rating 
for the veteran's PTSD to 100 percent, but still made the 
award effective from February 1, 1991.  

The veteran passed away on April 18, 2000.  Since then, the 
appellant  has been seeking (in part) entitlement to DIC 
benefits under 38 U.S.C.A. § 1318, on the basis that the 
veteran's PTSD should have been rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately his preceding death.  In an August 2003 informal 
hearing presentation concerning this issue, the appellant's 
representative asserted, in pertinent part, that the RO had 
committed CUE in the August 1991 rating decision.  The Board 
agrees.

Because the RO did not provide the veteran proper notice of 
its July 1971 denial of the veteran's claim for service 
connection for a psychiatric disability (which had been based 
on his World War II experiences), this claim was actually 
still pending when he filed his written statement in April 
1991 seeking service connection for PTSD.  When finally 
granting service connection for PTSD and assigning an 
effective date of February 1, 1991 (the date of a VA 
outpatient treatment visit), the RO was ignoring that this 
claim for service connection for a psychiatric disability 
(which was based on the veteran's experiences on a ship that 
had been torpedoed during World War II) had been pending long 
before that treatment date.  Thus, the effective date of the 
grant of service connection was artificially limited to the 
early 1990s.  This mistake was essentially repeated in the 
March 1993 rating decision, in which the RO again assigned 
the effective date of February 1, 1991, for the rating for 
PTSD (raised now to 100 percent).  

Thus, by its August 1991 rating decision, the RO clearly and 
unmistakably misapplied the applicable regulatory provisions 
concerning the effective date of the grant of service 
connection for PTSD, which provide it is to be the later of 
the date of claim or date entitlement arose.  38 C.F.R. 
§ 3.400.  Since the evidence showed the presence of PTSD 
symptoms from 1983, as attested to by Dr. Kakolewski, which 
prevented the veteran from working, the effective date for 
his award of service connection at the 100 percent rate 
should have been from June 1983.  

Now to the appellant's claim for DIC under 38 U.S.C.A. 
§ 1318.  Even though a veteran died of non-service-connected 
causes, VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if the veteran's death was not the result 
of his or her own willful misconduct, and at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death.  

"Entitled to receive" means, among other things, that at 
the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because the veteran had applied for 
compensation but had not received total disability 
compensation due solely to CUE in a VA decision concerning 
the issue of service connection, disability evaluation, or 
effective date.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

At the time of his death, the veteran had not received total 
disability compensation due to CUE in the August 1991 VA 
decision.  As concluded above, the effective date of the 
grant of service connection for PTSD should have been June 1, 
1983, and likewise (particularly in light of the veteran's 
testimony that he had stopped working in 1983 because of his 
nervous condition), the March 1993 rating decision should 
have made the 100 percent rating for PTSD effective from June 
1, 1983.    Thus, at the time of death, the veteran was 
entitled to receive (under 38 C.F.R. § 3.22(b)(3)), 
compensation for PTSD rated as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  Therefore, the claim for DIC under 38 U.S.C.A. § 1318 
is granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
essentially harmless error). 


ORDER

CUE having been found in the August 1991 rating decision, the 
date of the grant of service connection for PTSD at the 100 
percent rate is made effective from June 1, 1983.  

Subject to the laws and regulations applicable to the payment 
of monetary benefits, entitlement to DIC under 38 U.S.C.A. 
§ 1318 is granted.


	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



